DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 17 is objected to because of the following informalities:  page 7 lines 1-2, after “the mold track” the limitation “High resolution electromagnetic speaker” is a grammatical error. The examiner suggests deleting it.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 17, 21, 22, 25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 recites the limitation "the vibration wing" in page 4 line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, in page 4 lines 3-4, the limitation “about ten holes” is indefinite because it is unclear what the boundary of this limitation is.
Claim 17 recites the limitation "High resolution electromagnetic speaker" in page 7 line 2.  There is insufficient antecedent basis for this limitation in the claim and it is unclear what it prefers to.
Claim 21 recites the limitation "the hole" in page 7 line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the vibration wing" in page 7 line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, in page 8 line 3, the limitation “about ten holes” is indefinite because it is unclear what the boundary of this limitation is.
Regarding claim 25, in page 8 lines 3-4, the limitation “about ten holes” is indefinite because it is unclear what the boundary of this limitation is.
Regarding claims 27-30, these claims are directly depending on claim 17; therefore, claims 27-30 are rejected for the same reasons as set forth in claim 17. 
Claim 29 recites the limitation "the hole" in page 9 line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the vibration wing" in page 9 line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 30, in page 10 line 1, the limitation “about ten holes” is indefinite because it is unclear what the boundary of this limitation is.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara).
Regarding claim 1, Yoo-894 discloses a bridge-edge high-resolution electromagnetic speaker (fig. 1), comprising: a vibration module with at least a diaphragm (item 30); a pair of first and second magnetic circuits formed by a coil (permanent magnets 21 and 22, coils 11 and 12) and a permanent magnet (permanent magnets 21 and 22) on upper and lower portions of the vibration module; wherein a first coil (coil 11) constituting a first magnetic circuit is stacked on the vibration module and a second coil (coil 12) constituting a second magnetic circuit is stacked on the lower part of the vibration module.
Yoo-894 does not explicitly disclose wherein a first permanent magnet is stacked on the upper surface of the first coil, and a second permanent magnet is stacked on the lower surface of the second coil. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known teaching by Tsukahara in Yoo-894 in order to achieve this rearrangement of parts for enhancing sound output. See case law In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).Regarding claim 2, Tsukahara also shows wherein the first and second permanent magnets protrude inwardly of the first and second coils so as to use the internal magnetic force of the permanent magnets as a driving bias, and are arranged to be opposed to each other (fig. 3). 
Regarding claim 3, Yoo-894 also shows wherein the vibrating module is constructed such that a peripheral portion of the diaphragm is injected by an insert mold method so as to support the top and bottom surfaces of the diaphragm by one damper and a stopper is integrally provided on the outer surface of the damper (fig. 18, damper 42, stopper 50).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of JP61161900 (Yukiyoshi).Regarding claim 4, Yoo-894 does teach wherein the damper may be a soft material such as a polymer or silicon (para. 48,  According to the present invention, since the upper and lower damping members are made of a non-magnetic material capable of controlling an elastic modulus such as a polymer, synthetic resin, or silicone, there is an advantage of effectively performing damping on the vibration plate.) .
Yoo-894 and Tsukahara do not explicitly disclose wherein the damper may be a magnetic damper in which a soft material such as a polymer or silicon is mixed with a ferromagnetic powder or particles such as iron, nickel, silicon metal, cobalt, etc, so as to transfer the magnetic energy of the first and second coils without loss.  However a magnetic damper is well known in the art. For instance, in the same field of the invention. Yukiyoshi teaches an electrodynamic speaker with a magnetic damper (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known magnetic damper by Yukiyoshi in Yoo-893 in order to maintain the magnetic energy without loss.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of KR10-0387645 (Lee).Regarding claim 5, Yoo-894 and Tsukahara do not explicitly disclose wherein the diaphragm is provided with a plurality of mold tracks in a uniform shape on the outer periphery which is an edge portion so as to increase the flexibility over the entire edge portion of the diaphragm and each bridge edge is provided between the mold tracks. 
However, a diaphragm with a plurality of mold tracks in a uniform shape is well known in the art. For instance, in the same field of the invention, Lee teaches a vibration plate edge of speaker with a diaphragm with a plurality of mold tracks in a uniform shape (see figs. 5a and 5b, diaphragm edge 51 as shown below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm a plurality of mold tracks in a uniform shape by Lee in Yoo-894 in order to improve the sound sensitivity (see Lee’s abstract).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 6, Lee also shows wherein the diaphragm is embossed on the entire or a part of the body so as to suppress plate-resonance of the diaphragm itself (see figs. 5a and 5b). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of KR10-0387645 (Lee) and further in view of JP2011-35812 (Tsubohara).
Regarding claim 7, Yoo-894, Tsukahara and Lee do not explicitly disclose wherein the diaphragm is provided with a vane type in which several vanes are formed by a flower-shaped hole such as "*" formed radially in the center of the body.  However, a diaphragm with vane type is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker having a diaphragm with vane type (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm with a vane type by Tsubohara in Yoo-894 for a particular application.
Regarding claim 8, Yoo-894, Tsukahara and Lee do not explicitly disclose wherein the diaphragm is provided with a composite wing type symmetrically formed with different lengths of vibration wings. However, a diaphragm with a composite wing type is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker having a diaphragm with a composite wing type (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm with a composite wing type by Tsubohara in Yoo-894 for a particular application.
Regarding 9, as best understood 112 2nd rejection above, Tsubohara also show wherein the diaphragm is provided with a dome-shaped auxiliary diaphragm concentric with the diaphragm and covering the hole and the vibration wing so as to be coaxially engaged with the diaphragm (fig. 4). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of KR10-0387645 (Lee) and further in view of US20050078850 (Norton).
Regarding claim 10, as best understood 112 2nd rejection above, Yoo-894, Tsukahara and Lee do not explicitly disclose wherein the diaphragm is provided as a perforation type in which one to about ten holes are perforated in a central portion of the body. However, a diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body is well known in the art. For instance, in the same field of the invention, Norton teaches an audio speaker with a diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body (abstract, fig. 18, para. 66, 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body by Norton in Yoo-894 for a particular application.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and in view of US2007/0003101 (Yang).

Regarding claim 11, Yoo-894 and Tsukahara do not explicitly disclose wherein a soft pad is interposed between the first coil and the first permanent magnet and between the second coil and the second permanent magnet, respectively, for preventing the coil from being damaged, and for tight contact therewith.  However, a soft pad is well known in the art.  For instance, in the same field of the invention, Yang teaches a speaker with a soft pad (abstract and para. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known soft pad by Yang in Yoo-894 in order to absorb/reduce over-vibration caused by the electromagnetic field effect (Yang: para. 4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of US20100203918 (Watanabe).
Regarding claim 13, Yoo-894 and Tsukahara do not explicitly disclose wherein a button shape first yoke close to the diaphragm is provided between the facing inner surfaces of the first and second permanent magnets opposite to the first yoke so as to increase the bias magnetic flux density. However, a button/circular/round shape yoke is well known in the art. For instance, in the same field of the invention, Watanabe teaches a speaker device with a round yoke (para, 27). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known button/circular/round shape yoke by Watanabe in Yoo-894 for a particular application.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of KR101596891 (Yoo-891).

Regarding claim 14, Yoo-894 and Tsukahara do not explicitly disclose wherein the stopper of the vibration module is provided with an outer wall extending up and down while surrounding an outer major surface of the first and second coils on the outer side of the damper, and a second yoke of a boater type in proximity to the diaphragm is provided on an upper surface of the first permanent magnet and a lower surface of the second permanent magnet. Yoo-894 does teaches a stopper (fig. 18, item 50). First, the limitation “wherein the stopper of the vibration module is provided with an outer wall extending up and down while surrounding an outer major surface of the first and second coils on the outer side of the damper” is merely rearrangement of parts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the stopper by Yoo-894 in order to secure a separation space between the permanent magnets (21, 22) and  to minimize leakage of a magnetic force (para. 95, 97, fig. 18). See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Second, a second yoke of a boater type is well known in the art, for instance, in the same field of the invention, Yoo-891 teaches a speaker device with a boater type yoke (fig. 8 item 42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well known boater type yoke by Yoo-891 in Yoo-894 for a particular application.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of US2012/0160598 (Silver).

Regarding claim 15, Yoo-894 discloses a bridge-edge high-resolution electromagnetic speaker (figs. 1, 18, 19), comprising: a vibration module with at least a diaphragm (item 30); a pair of first and second magnetic circuits formed by a coil and a permanent magnet on upper and lower portions of the vibration module (magnets 21, 22, coils 11, 12); wherein the vibrating module is constructed such that a peripheral portion of the diaphragm is injected by an insert mold so that the top and bottom surfaces of the diaphragm are supported by a damper and a stopper is integrally provided on the outer main surface of the damper (fig. 18, damper 42, stopper 50). 
Yoo-894 does not explicitly disclose a single damper. However, a single damper is well known in the art and furthermore, it is a merely integral of parts. For instance, in the same field of the invention, Silver teaches a single suspension/damper element for mechanically coupling an acoustic diaphragm to a stationary element and a stopper (fig. 1c, suspension/damper 24, stopper 12 and diaphragm 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Silver to modify Yoo-894 to a single damper in order to save the cost and to make fast assembly.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of US2012/0160598 (Silver) and further in view of JP61161900 (Yukiyoshi).
 According to the present invention, since the upper and lower damping members are made of a non-magnetic material capable of controlling an elastic modulus such as a polymer, synthetic resin, or silicone, there is an advantage of effectively performing damping on the vibration plate.) .
Yoo-894 and Silver do not explicitly disclose wherein the damper may be a magnetic damper in which a soft material such as a polymer or silicon is mixed with a ferromagnetic powder or particles such as iron, nickel, silicon metal, cobalt, etc, so as to transfer the magnetic energy of the first and second coils without loss.  However, a magnetic damper is well known in the art. For instance, in the same field of the invention. Yukiyoshi teaches an electrodynamic speaker with a magnetic damper (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known magnetic damper by Yukiyoshi in Yoo-893 in order to maintain the magnetic energy without loss.

Claims 17, 18, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of US2012/0160598 (Silver) and further in view of KR10-0387645 (Lee).

Regarding claim 17, as best understood 112 2nd rejection above, Yoo-894 does teach High resolution electromagnetic speaker (fig. 1).

However, a diaphragm with a plurality of mold tracks in a uniform shape is well known in the art. For instance, in the same field of the invention, Lee teaches a vibration plate edge of speaker with a diaphragm with a plurality of mold tracks in a uniform shape (see figs. 5a and 5b, diaphragm edge 51 as shown below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known diaphragm a plurality of mold tracks in a uniform shape by Lee in Yoo-894 in order to improve the sound sensitivity (see Lee’s abstract).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claims 18 and 27, Lee also shows wherein the diaphragm is embossed on the entire or a part of the body so as to suppress plate-resonance of the diaphragm itself (see figs. 5a and 5b).

Regarding claim 29, as best understood 112 2nd rejection above, Yoo-894 also teaches wherein the diaphragm is provided with a dome-shaped auxiliary diaphragm concentric with the diaphragm and covering the hole and the vibration wing so as to be coaxially engaged with the diaphragm (para. 81, as shown in FIGS. 10 and 12, the diaphragm 30 has a circular dome structure that is convex upward when viewed from the top. 
도 10 및 도 12에 도시된 바와 같이, 진동판(30)은 상부에서 바라볼 때 원형이고 상부로 볼록한 돔 구조로 이루어진다. 
10(b) and 12(b), a dome portion 31a is formed in the center of the body 31, and a curved uneven portion 31b is formed outside the dome portion 31a.).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of US2012/0160598 (Silver) and further in view of JP2011-35812 (Tsubohara) .

Regarding claim 19,  Yoo-894 and Silver do not explicitly disclose wherein the diaphragm is provided as a vane type in which several vanes are formed by a flower-shaped hole such as "*" formed radially in the center of the body. However, a diaphragm with vane type is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker having a diaphragm with vane type (fig. 1).

Regarding claim 20, Yoo-894 and Silver do not explicitly disclose wherein the diaphragm is provided with a composite wing type symmetrically formed with different lengths of vibration wings. However, a diaphragm with a composite wing type is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker having a diaphragm with a composite wing type (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm with a composite wing type by Tsubohara in Yoo-894 for a particular application.

Regarding 21, as best understood 112 2nd rejection above, Tsubohara also show wherein the diaphragm is provided with a dome-shaped auxiliary diaphragm concentric with the diaphragm and covering the hole and the vibration wing so as to be coaxially engaged with the diaphragm (fig. 4). 

Claim 22  is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of US2012/0160598 (Silver) and further in view of US20050078850 (Norton)
nd rejection above, Yoo-894 and Silver do not explicitly disclose wherein the diaphragm is provided as a perforation type in which one to about ten holes are perforated in a central portion of the body. However, a diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body is well known in the art. For instance, in the same field of the invention, Norton teaches an audio speaker with a diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body (abstract, fig. 18, para. 66, 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body by Norton in Yoo-894 for a particular application.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of KR10-0387645 (Lee) and further in view of JP2011-35812 (Tsubohara).
Regarding claim 23, Yoo-894, Tsukahara and Lee do not explicitly disclose wherein the diaphragm is provided with a vane type in which several vanes are formed by a flower-shaped hole such as "*" formed radially in the center of the body. However, a diaphragm with vane type is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker having a diaphragm with vane type (fig. 1).

Regarding claim 24, Yoo-894, Tsukahara and Lee do not explicitly disclose wherein the diaphragm is provided with a composite wing type symmetrically formed with different lengths of vibration wings. However, a diaphragm with a composite wing type is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker having a diaphragm with a composite wing type (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm with a composite wing type by Tsubohara in Yoo-894 for a particular application.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and further in view of KR10-0387645 (Lee) and further in view of US20050078850 (Norton).

Regarding claim 25, as best understood 112 2nd rejection above, Yoo-894, Tsukahara and Lee do not explicitly disclose,  wherein the diaphragm is provided as a perforation type in which one to about ten holes are perforated in a central portion of the body. However, a diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body is well known in the art. For instance, in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body by Norton in Yoo-894 for a particular application.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of JP2000-152379 (Tsukahara) and in view of US2007/0003101 (Yang) and further in view of US20100203918 (Watanabe).

Regarding claim 26, Yoo-894, Tsukahara and Yang do not explicitly disclose wherein a button shape first yoke close to the diaphragm is provided between the facing inner surfaces of the first and second permanent magnets opposite to the first yoke so as to increase the bias magnetic flux density. However, a button/circular/round shape yoke is well known in the art. For instance, in the same field of the invention, Watanabe teaches a speaker device with a round yoke (para, 27). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known button/circular/round shape yoke by Watanabe in Yoo-894 for a particular application.
도 10(b) 및 도 12(b)와 같이 바디(31)의 중심부에는 돔부(31a)가 형성되고, 돔부(31a)의 외측에 곡면형 요철부(31b)가 형성되어 있다. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of US2012/0160598 (Silver) and further in view of KR10-0387645 (Lee) and further in view of JP2011-35812 (Tsubohara).
Regarding claim 28, as best understood 112 2nd rejection above, Yoo-894, Silver and Lee do not explicitly disclose wherein the diaphragm is provided as a vane type in which several vanes are formed by a flower-shaped hole such as "*" formed radially in the center of the body. However, a diaphragm is provided as a vane type in which several vanes are formed by a flower-shaped hole is well known in the art. For instance, in the same field of the invention, Tsubohara teaches a speaker with a diaphragm is provided as a vane type in which several vanes are formed by a flower-shaped hole (see fig. 1 as shown below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm with a vane type by Tsubohara in Yoo-894 in order to achieve a particular frequency sound range.



    PNG
    media_image2.png
    206
    260
    media_image2.png
    Greyscale

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s cited references KR10-1596894 (Yoo-894) and in view of US2012/0160598 (Silver) and further in view of KR10-0387645 (Lee) and further in view of US20050078850 (Norton).Regarding claim 30, as best understood 112 2nd rejection above, Yoo-894, Silver and Lee do not explicitly disclose wherein the diaphragm is provided as a perforation type in which one to about ten holes are perforated in a central portion of the body. However, a diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body is well known in the art. For instance, in the same field of the invention, Norton teaches an audio speaker with a diaphragm having a perforation type in which one to about ten holes are perforated in a central portion of the body (abstract, fig. 18, para. 66, 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known diaphragm having a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699